DETAILED ACTION
Preliminary Amendment filed on 10/26/2005 is acknowledged.  Claims 1-137 are cancelled.  Claims 138-169 are newly added and pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 138-155, drawn to one or more non-transitory computer-readable media storing instructions for improving performance of an organism with respect to a phenotype of interest at a second scale based upon measurements at a first scale.

Group II, claim(s) 156-163, drawn to one or more non-transitory computer-readable 
media storing instructions for improving performance of an organism with respect to a phenotype of interest at a second scale based upon observed performance of organisms at a first scale smaller than the second scale.

Group III, claim(s) 164-169, drawn to One or more non-transitory computer-readable media storing instructions for improving performance of an organism with respect to a phenotype of interest at a second scale based upon observed performance at a first scale smaller than the second scale.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of a. access first scale performance data that is based at least in part upon observed first performance of one or more first organisms at a first scale and second scale performance data that is based at least in part upon observed second performance of one or more second organisms at a second scale larger than the first scale, wherein the first scale performance data is based at least in part upon a first scale statistical model; and b. generate a prediction function based at least in part upon the relationship of the second scale performance data to the first scale performance data, wherein the prediction function is applicable to performance data observed for one or more test organisms with respect to the phenotype of interest at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Farhan et al. (IEEE, 2013) (Farhan).  Farhan teaches a. access first scale performance data that is based at least in part upon observed first performance of one or more first organisms at a first scale and second scale performance data that is based at least in part upon observed second performance of one or more second organisms at a second scale larger than the first scale, wherein the first scale performance data is based at least in part upon a first scale statistical model (page 6, par 0); and b. generate a prediction function based at least in part upon the relationship of the second scale performance data to the first scale performance data, wherein the prediction function is applicable to performance data observed for one or more test organisms with respect to the phenotype of interest at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale (page 2, par 3, page 5, par 2).
During a telephone conversation with Robert Saltzberg on 07/08/2022 a provisional election was made without traverse to prosecute the invention of group II, claim 156-163.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 138-155 and 164-169 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 156-163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 156 recites “an organism” “first scale”, “second scale”. The specification provides support for the organism being a microbe/microorganism and the first and second scale being different scales of cell culture or fermentation.
However, neither “organism” nor “scale” is specifically defined in claim 156, or any other independent claims, which renders claim 156 unclear and indefinite, since it is not apparent as to which organism and scale are recited in the claim.
Claim 159 recites “leverage metric” without specifically defining its meaning which renders the claim unclear and indefinite. The instant specification does not specifically define the meaning of “leverage metric” either. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 156-158, 160 and 162-163 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farhan et al. (IEEE, 2013) (Farhan).
Regarding claim 156, Farhan discloses one or more non-transitory computer-readable media storing instructions for improving performance of an organism with respect to a phenotype of interest at a second scale based upon observed performance of organisms at a first scale smaller than the second scale, wherein the instructions, when executed by one or more computing devices, cause at least one of the one or more computing devices to:
a. access a prediction function, wherein the prediction function is based at least in part upon the relationship of second scale performance data to first scale performance data (Eqn. 1, page 2, par 3), the first scale performance data is based at least in part upon a first scale statistical model and observed first performance of one or more first organisms at a first scale (par 5, par 1), and the second scale performance data represents observed second performance of one or more second organisms at a second scale larger than the first scale (page 5, par 2); and
b. apply the prediction function to one or more test organisms at the first scale to generate second scale predicted performance data for the one or more test organisms at the second scale (page 2, par 3).
Regarding claim 157, Farhan discloses that wherein the prediction function is based at least in part upon a weighted sum of one or more first scale performance variables (Eqn. 1, page 2, par 3), and at least one of the first scale performance variables is based on a combination of two or more measurements of organism performance (statistical modeling) (page 2, par 0).
Regarding claim 158, Farhan discloses that wherein the prediction function incorporates one or more genetic factors (strain) to reduce error of the prediction function (page 4, par 6).
Regarding claim 160, Farhan discloses that wherein the prediction function is generated by training a machine learning model using the first scale performance data and the second scale performance data (page 3, par 4, page 5, par 0).
Regarding claim 162, Farhan discloses that wherein the one or more second organisms are a subset of the one or more first organisms (strain) (page 4, par 6).
Regarding claim 163, Farhan discloses storing further instructions for manufacturing at least one of the one or more test organisms based at least in part upon the second scale predicted performance (page 6, par 0).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 161 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. (IEEE, 2013) (Farhan).
Regarding claim 161, Tarhan discloses that wherein the first scale is a flask scale and the second scale is a tank scale (page 5, par 2). Since both plate and flask are used for small scale fermentation, it would have been obvious to one of ordinary skill in the art to use plate for small scale fermentation.
Claim(s) 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. (IEEE, 2013) (Farhan) in view of Kirdar et al. (Biotechnology Progress, 2007, IDS) (Kirdar).
Regarding claim 159, Examiner is not sure whether Tarhan specifically discloses that wherein the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function.
However, Kirdar teaches that the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function (page 62, par 4 & 6). At time before the filing it would have been obvious to one of ordinary skill in the art to let the prediction function excludes influence by a first candidate outlier organism which, if included in generating the prediction function, would result in a modified prediction function having a leverage metric that fails to satisfy a leverage condition, wherein the modified prediction function incorporates modification by one or more factors into the prediction function, in order to improve the prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797